DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 7/30/2021 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 7/30/2021 appears to be acceptable.

Claim Objections
Claim 10 is objected to because of the following informalities:  in line 13, “air to the wherein” appears to be missing something between “the” and “wherein” (to the exhaust conduit?).  Appropriate correction is required.
15 is objected to because of the following informalities:  in line 7, “the catalytic converter assembly” should be “a catalytic converter assembly” because it is the first time it appears (note that the next line should be changed from “a catalytic converter assembly” to “the catalytic converter assembly” as well to reflect this change).  The same is true for “the turbine” in line 13.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “a valve” in line 1 is an error in lieu of “the valve,” considering this claim depends from claim 19 and the same valve is at issue (at least it overwhelmingly appears to be the case that claim 20 is addressing the same valve).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmale US 20180283255 in view of Boorse US 20090183499, and further in view of Mathebula US 20170218890.

Re claim 10, Schmale teaches a method of injecting secondary air into an 
providing an engine (as in Fig. 1) having an intake manifold and an exhaust manifold (as in Fig. 1); providing a catalytic converter assembly (“catalyst” in Fig. 1) positioned downstream of and in fluid communication with an exhaust conduit (“exhaust pipe” in Fig. 1), the catalytic converter including a catalyst element and being configured to convert pollutants in an exhaust gas stream received from the exhaust manifold of the engine (as in Fig. 1—see [18-19]); compressing ambient air into compressed air using an air compressor (depicted in Fig. 1 as part of a turbocharger, upstream of a charge air cooler—it wouldn’t be a “charge” air cooler without the device depicted as a turbocharger); directing at least a first portion of the compressed air to the intake manifold of the engine from an intercooler (“charge air cooler” in Fig. 1) fluidly coupled to the air compressor (as depicted in Fig. 1 [16]), the intercooler (“charge air cooler” in Fig. 1) having an intercooler outlet conduit in fluid communication with the intake manifold of the engine (as depicted in Fig. 1); directing a second portion of the compressed air to [16-17], the secondary air outlet being joined to a secondary air injection conduit (at “air source” in Fig. 1 [16-17]), the secondary air injection conduit bypassing the engine (as would be the case in [16]) and terminating in a secondary air inlet (“air injection” of Fig. 1) of the exhaust conduit (Fig. 1); and selectively directing (via the “air injection valve” of Fig. 1) a second portion of the compressed air into the exhaust gas stream to the secondary air inlet of the exhaust conduit upstream from the catalytic converter assembly (as in Fig. 1—see [17]). 
Schmale fails to teach providing a marine engine having the intake manifold and the exhaust manifold and wherein the intercooler outlet conduit has a secondary air 
Boorse teaches a similar system (Figs. 1-3: engine 102, intake manifold 116, exhaust manifold 120, turbocharger 104, turbocharger compressor 108, turbocharger turbine 110, Exhaust Catalyst 132) comprising a secondary air injection location (106, Fig. 1; 212, Fig. 2; 312 and 314, Fig. 3) to deliver air to the exhaust line, the system being implemented on a marine craft engine (“boats, ships” [54]), for the advantage of utilizing an advanced exhaust system on the marine craft engine [54].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Schmale by implementing Schmale on a marine craft as taught by Boorse, for the advantage of utilizing the advanced exhaust system of Schmale on a marine craft engine [54].  
Mathebula further teaches the intercooler (306, Fig. 3) outlet conduit has a secondary air outlet (Fig. 3, [24]; according to [24] Fig. 3 may be modified to place the intercooler upstream of the air outlet to valve 305 and line 315), the secondary air outlet being joined to a secondary air injection conduit (315, Fig. 3), the secondary air injection conduit bypassing the marine engine (comparatively at 307; an engine, not a marine engine) and terminating in a secondary air inlet (at 310) of the exhaust conduit.  
Schmale already teaches that the secondary air source may be the vehicle’s compressed air system or a manifold, but Schmale does not explicitly call out the location claimed, which would be downstream of the intercooler but upstream of the manifold [16].  However, given Schmale’s guidance, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in 

Re claim 11, Schmale, Boorse, and Mathebula teach claim 10.  Schmale further teaches extracting energy from the exhaust stream using a turbine (the turbocharger as depicted in Fig. 1 inherently has a turbine on the exhaust side), the turbine being operatively coupled to the air compressor (the preceding box upstream of the “Charge Air Cooler”) to transfer the extracted energy to the ambient air for compressing the ambient air into the compressed air (this is what the turbocharger of Fig. 1 inherently does).

Re claim 12, Schmale, Boorse, and Mathebula teach claim 10.  Schmale further teaches moving a valve (“air injection valve” in Fig. 1; [17]) positioned in-line with the secondary air injection conduit (Fig. 1) between at least one open position and a closed position [17], and wherein the air compressor (the preceding box upstream of the “Charge Air Cooler”) is in fluid communication with the catalytic converter assembly when the valve is in the at least one open position [17].

Re claim 13, Schmale, Boorse, and Mathebula teach claim 12.  Schmale further teaches sending at least one signal to the valve to move to the at least one open .

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmale US 20180283255 in view of Boorse US 20090183499, and further in view of Kim US 20140020367.

Re claim 15, Schmale teaches a method of injecting secondary air into an exhaust gas stream of a marine engine, comprising: 
providing an air compressor (depicted in Fig. 1 as part of a turbocharger, upstream of a charge air cooler—it wouldn’t be a “charge” air cooler without the device depicted as a turbocharger) configured to compress ambient air into compressed air [16-17]; providing a controller [17] (“Air Injection ECU” of Fig. 1) in operative communication with a first oxygen sensor (“oxygen sensor” in Fig. 1) located upstream from the secondary air injection location (at “air injector” in Fig. 1); providing a catalytic converter assembly (“catalyst” in Fig. 1) including a catalyst element [18-19], the catalytic converter assembly being configured to convert pollutants in an exhaust gas stream received from the exhaust manifold (as in Fig. 1 and [18-19]); directing at least a first portion of the compressed air to an intake manifold of the marine engine [16-17]; directing exhaust gases from the turbine (the turbocharger as depicted in Fig. 1 inherently has a turbine on the exhaust side) past the first oxygen sensor to the catalytic convertor assembly via the exhaust conduit (as in Fig. 1); detecting an oxygen level of the exhaust gas stream upstream from the secondary air injection location using the first 
Schmale fails to teach a marine engine, a second oxygen sensor located downstream from the catalytic converter assembly, detecting an oxygen level of the mixture downstream from the catalytic converter assembly using the second oxygen sensor in operative communication with the controller; and using the controller to compare oxygen levels detected by the second oxygen sensor to oxygen levels taken by the first oxygen sensor and/or predetermined threshold values to determine whether the catalyst converter assembly is effectively removing toxic pollutants from the exhaust gas stream.
Boorse teaches a similar system (Figs. 1-3: engine 102, intake manifold 116, exhaust manifold 120, turbocharger 104, turbocharger compressor 108, turbocharger turbine 110, Exhaust Catalyst 132) comprising a secondary air injection location (106, Fig. 1; 212, Fig. 2; 312 and 314, Fig. 3) to deliver air to the exhaust line, the system being implemented on a marine craft engine (“boats, ships” [54]), for the advantage of utilizing an advanced exhaust system on the marine craft engine [54].
Before the effective filing date of the claimed invention, it would have been 
Kim teaches a second oxygen sensor (46) located downstream from the catalytic converter assembly (44, Fig. 1), detecting an oxygen level of the mixture downstream from the catalytic converter assembly (44) using the second oxygen sensor (46) in operative communication with the controller [60 and 67]; and using the controller to compare oxygen levels detected by the second oxygen sensor (46) to oxygen levels taken by the first oxygen sensor (not this) and/or predetermined threshold values (which are implied by [60]—the air/fuel ratio is detected and is it determined whether the catalyst is operating normally based on the detected value, so the multiple predetermined threshold values reasonably arise due to the values at which the catalyst will be considered normal and the values detected at which the catalyst will not be considered normal) to determine whether the catalyst converter assembly is effectively removing toxic pollutants from the exhaust gas stream (implied by [60]—the purpose of determining whether the catalyst is operating “normally” is to determine whether it is effectively removing toxic pollutants).

Re claim 16, Schmale, Boorse, and Kim teach claim 15.  Schmale further teaches wherein compressing ambient air into compressed air includes transferring energy from the exhaust gas stream to the ambient air (this is what the turbocharger of Fig. 1 inherently does).

Re claim 17, Schmale, Boorse, and Kim teach claim 15.  Schmale further teaches directing the first and second portions of the compressed air through an intercooler [16].

Re claim 18, Schmale, Boorse, and Kim teach claim 15.  Schmale further teaches detecting an oxygen level in the exhaust gas stream, wherein directing a second portion of the compressed air into the exhaust gas stream is performed in response to the detected oxygen level (Fig. 1 and [17]).

Re claim 19, Schmale, Boorse, and Kim teach claim 15.  Schmale further teaches using the controller to send one or more signals to a valve (“air injection valve” in Fig. 1) to move the valve to a closed position and/or at least one open position in response to one or more signals received from the first and/or second oxygen sensors (Fig. 1 and [17]).

Re claim 20, Schmale, Boorse, and Kim teach claim 19.  Schmale further teaches further comprising moving a valve (“air injection valve” in Fig. 1) positioned downstream of the first sensor (“oxygen sensor” in Fig. 1) for directing a second portion of the compressed air into the exhaust gas stream, and wherein the air compressor (preceding box upstream of “charge air cooler” in Fig. 1) is in fluid communication with the catalytic converter assembly (“catalyst” in Fig. 1) when the valve (“air injection valve” in Fig. 1) is in the at least one open position (Fig. 1 [17]).  The valve here is considered .

Allowable Subject Matter
Claims 1-9 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
In claim 1, the recitation of “detecting an oxygen level of the exhaust gas stream upstream from the secondary air injection location using a first oxygen sensor in operative communication with a controller; and detecting an oxygen level of the exhaust gas stream downstream from the catalytic converter assembly using a second oxygen sensor in operative communication with the controller, wherein the controller compares oxygen levels detected by the second oxygen sensor to oxygen levels taken by the first oxygen sensor to determine whether the catalyst element is effectively removing toxic pollutants from the exhaust gas stream,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither 
The closest prior art is considered to be Schmale (US 2018/0283255) in view of Horst et al. (US 2015/0013311).  Horst is representative of system that uses oxygen sensors (7 and 9) upstream and downstream of a catalyst (6) to assess its functioning (Fig. 2, [39-46]).  The issue with this secondary reference is that it does not account for the first sensor being placed upstream of the air injection location as is claimed and taught by Schmale (Fig. 1), which would have an impact on the oxygen levels of the catalyst and being measured by the second sensor.  Thus, Horst, or any other reference like it, is considered to teach/suggest use of an oxygen sensor upstream of a catalyst yet downstream of the oxygen sensor that is taught by Schmale (a total of three oxygen sensors), when Horst and Schmale are combined, which would fail to provide a system that is capable of teaching the method of claim 1.
Claims 2-9 depend from claim 1 and are allowable as a result.
In claim 14, the recitation of “detecting an oxygen level of the exhaust gas stream upstream from the secondary air inlet of the exhaust conduit using a first oxygen sensor in operative communication with the controller, and detecting an oxygen level of the exhaust gas stream downstream from the catalytic converter assembly using a second oxygen sensor in operative communication with the controller, wherein the controller compares oxygen levels detected by the second oxygen sensor to oxygen levels taken by the first oxygen sensor to determine whether the catalyst element is effectively removing toxic pollutants from the exhaust gas stream,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130340430 (Figs. 1 and 2, [10]) teaches a similar system for a marine engine.  US 20120117962 (Fig. 2, [71]) teaches a similar system with secondary air injections and a variable valve.  US 5140810 (Fig. 1) teaches a similar system with an oxygen sensor (14) upstream of the air injection point (see Fig. 3b and description for it).  US 20160369687 (Figs. 1-4), US 20050109029 (Fig. 1), US 20140060009 (Fig. 1), US 6276139 (Figs. 1, 2, and 5), DE 102004052062 (Fig. 1), JP 2006307722 (Fig. 1), and JP 2004324454 (Fig. 1) teach similar secondary air supply systems for providing additional air to an exhaust line.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746